Citation Nr: 0606594	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for atopic eczema.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 10 
percent for residuals, shrapnel wound, medial side right 
foot.

4.  Entitlement to a compensable rating for residuals, 
shrapnel wound, proximal left thigh and left side of penis.

5.  Entitlement to service connection for depression.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

The issues of entitlement to an increased rating for service-
connected residuals of shell fragment wounds to the right 
foot and whether new and material evidence has been submitted 
to reopen a claim for service connection for atopic eczema 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  The veteran's service-connected residuals from the 
shrapnel wound to his left thigh and left side of penis are 
not productive of scars that are painful on examinations or 
unstable, limit the function of the affected parts, or have 
underlying soft tissue damage; nor do they cover an area or 
areas of 144 square inches (929 sq. cm.) or more.

3.  Depression was first manifested many years after service.  

4.  The veteran's depression is not proximately due to or the 
result of his service-connected residuals from shrapnel 
wounds to the right foot, left thigh and left side of penis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2005).

2.  The criteria for a compensable disability rating for 
residuals, shrapnel wound, proximal left thigh and left side 
of penis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 7805 (2005).

3.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notices were provided specific to the 
veteran's claims in January 2003, June 2004 and September 
2004, prior to the relevant initial AOJ decisions.  
Subsequent notices were sent to the veteran in March 2004 and 
January 2005 specific to the veteran's claim for service 
connection for PTSD.  These letters, read as a whole, advised 
the veteran of the Pelegrini II notice requirements as stated 
above.  By means of the various ratings, statements of the 
case and supplemental statements of the case, the veteran was 
advised of the specific reasons why these particular claims 
were denied, and the information and evidence needed to 
substantiate the claims.  He also was provided the text of 
the relevant regulation implementing the law with respect to 
this notice requirement and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims.    

Although it does not appear that the veteran was notified of 
the fourth Pelegrini II  element prior to the initial AOJ 
decision on his PTSD claim, the Board finds that this defect 
has been cured by subsequent notice and VA process.  The 
veteran was clearly notified of this element in the January 
2005 letter and was given an opportunity to respond.  
Afterward, his claim was readjudicated in a March 2005 
Supplemental Statement of the Case.  The Board finds that the 
letters and other VA documents sent to the veteran, read as a 
whole, gave him notice of VA's desire to obtain additional 
information and evidence supporting and substantiating the 
claim or possibly leading to such information and evidence.  
VA has, therefore, complied with the VCAA's notice 
requirements, and the veteran will not be prejudiced by the 
Board proceeding to the merits of his claim.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from March 
1984 through March 2005.  The veteran has not identified any 
private treatment records related to his claimed psychiatric 
conditions or his service-connected disabilities.  The 
veteran was notified in the rating decisions, Statements of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions on his claims.  He has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.  
Furthermore, the veteran was examined in connection with the 
claims decided herein, and thus, the Board finds that VA has 
satisfied the duty to assist the veteran.  In the 
circumstances of this case, additional efforts to assist or 
notify him would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  


II.  Analysis - Service Connection 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2005) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

After a thorough review of the medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD 
because the evidence does not support the conclusion that the 
veteran has PTSD.

The evidence in this case reveals that, although the veteran 
complains of some symptoms consistent with PTSD, the medical 
evidence, consisting of VA examinations in June 1999 and 
March 2004 and VA treatment records, fails to reflect the 
veteran is diagnosed to have PTSD.  Absent competent evidence 
reflecting the current presence of the claimed disability, 
service connection for PTSD is not warranted, and this aspect 
of the appeal is denied.  

With respect to depression, the medical evidence shows that 
the veteran has a current diagnosis of major depressive 
disorder, recurrent.  The evidence fails to show, however, 
that the veteran's depression is proximately due to or the 
result of his service-connected residuals from the shrapnel 
wounds to his right foot, left thigh and left side of penis, 
or otherwise had its onset in service.  

The veteran underwent a VA examination in December 2004.  He 
reported being followed through the Mental Hygiene Clinic and 
taking Zoloft.  He reported being depressed for a couple of 
years and, when asked why, stated "I am not working, and I 
cannot get a good job.  My friends are dying."  He did not 
report that his service-connected disabilities had any 
relation to his depression.  The examiner diagnosed the 
veteran to have depression, but stated that he did not find 
the veteran's depression was secondary to his service-
connected residuals.

A review of the VA treatment records also does not show any 
complaints of or findings that the veteran's service-
connected disabilities are in any way the cause of or 
affecting his depressive disorder.  Rather the evidence shows 
that the veteran's depression is related to social and 
occupational stressors.  For example, at a September 2004 
Mental Hygiene Clinic appointment, the veteran reported that 
most of his depression stems from jobs that he feels that he 
lost unfairly, and that this makes him angry and that he is a 
disappointment to himself and his family.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence does not support a finding that the veteran's 
depressive disorder is proximately due to or the result of 
his service connected disabilities.

In addition, the veteran's service medical records do not 
reveal any complaints of, or treatment for, depression while 
he was in service, and the post service treatment records do 
not show any diagnosis of, or treatment for, depression for 
many years after service.  The veteran's own self-report is 
that his depression started in the late 1990s, almost 30 
years after service.  Thus, the preponderance of the evidence 
does not show that the veteran's current depressive disorder 
is directly related to his military service.

Under the foregoing circumstances, a basis upon which to 
establish service connection for depression has not been 
presented, and this aspect of the veteran's appeal is denied.  


III.  Analysis - Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was service connected for residuals from shrapnel 
wounds to his left thigh and left side of penis in 1970.  
Since the issue in this case is entitlement to an increased 
rating, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of shrapnel wounds to the left thigh 
and left side of penis have been evaluated as 0 percent 
disabling under Diagnostic Code 7805 for scarring.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm.). A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R.  
§ 4.118, Diagnostic Code 7801 (2005).  When these 
requirements are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31 (2005).  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating if the scars cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of an extremity or the trunk, will be 
separately rated.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).  A 10 percent rating may be 
assigned for scars which are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  A 10 percent rating may be 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005). 

The medical evidence consists of a September 2004 VA 
examination and VA treatment records.  At the September 2004 
VA examination, the veteran reported not having any 
significant pain from the wound in his thigh.  He stated he 
is aware there is a metallic foreign body in the penis, but 
he did not make any specific claim of pain or interference 
with sexual function.  On examination, there was a linear 
scar on the anterior left thigh about two inches below the 
left inguinal ligament.  It was not disfiguring and there was 
no underlying loss of tissue or interference with function.  
The examiner did not identify a scar on the penis, but did 
find a BB like metallic foreign body on palpation beneath the 
skin on the dorsum of the penis in the midshaft.  The 
assessment was shrapnel wound to the left anterior thigh and 
penis with no increased disability due to fatigue or weakness 
with repetitive activity.

VA treatment records show that, during an admit assessment 
for Level II Domiciliary, the veteran reported having 
erectile dysfunction for four to five years.  Physical 
examination revealed him to have normal male genitalia.   The 
veteran was sent for a urology consult for erectile 
dysfunction in February 2004.  The assessment was he had a 
normal uncircumcised penis with a small piece of shrapnel 
located in the distal portion of the left corpora near the 
glans.  The veteran reported that the shrapnel has not 
hindered intercourse over the years since the injury, and 
there is no finding that the veteran's erectile dysfunction 
is either due to or affected by the shrapnel.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  There is no evidence that any scar 
is tender, unstable or limits the function of the affected 
part, and no scar covers an area or areas of 144 square 
inches (929 sq. cm.) or greater.  

The veteran has stated that he believes the foreign body in 
his penis has caused a loss of sex drive.  There is no 
evidence, however, that the foreign body has in any way 
caused the veteran to either lose his sex drive or have 
difficulty with intercourse.  The veteran denied any 
hinderance with intercourse at the February 2004 urology 
consult, and he failed to report any pain or hindrance with 
intercourse at the September 2004 VA examination.  In 
addition, the veteran has had two children without any 
evidence of difficulties in their conception.  

Thus, the evidence does not support an increase in the 
disability rating for the veteran's residuals from the 
shrapnel wounds to his left thigh and left side of penis, and 
his appeal is denied.

ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to a compensable rating for residuals, shrapnel 
wound, proximal left thigh and left side of penis, is denied.

Entitlement to service connection for depression as secondary 
to service-connected disabilities is denied.


REMAND

The Board remands the veteran's claims for an increased 
rating for residuals of shrapnel wounds to the right foot and 
to reopen a claim for service connection for atopic eczema 
for further development.  Although the additional delay is 
regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

Atopic Dermatitis

The veteran appeared and testified at a hearing held at the 
RO before a hearing officer in December 2002.  At that 
hearing, the veteran testified that he was sent to Japan 
after leaving Vietnam and that he was treated at the "249th 
Hospital" in Japan for a skin disease.  This is the first 
time the veteran has indicated receiving such treatment.  
There is no indication in the claims file that the RO 
attempted to obtain records for treatment of the veteran for 
skin problems from the 249th Hospital.  VA has a duty to 
obtain all of the veteran's service medical records.  Thus on 
remand, the RO should request that the National Personnel 
Records Center (NPRC) conduct a search of the clinical 
records relating to the veteran's treatment at the 249th 
Hospital for the period of the veteran's time there.  

Residuals, Shrapnel Wounds, Right Foot

In a statement received in August 2004, the veteran stated 
that the cartilage in his right foot is now deteriorating due 
to the shrapnel wound.  At the September 2004 VA scar 
examination, the veteran complained of occasional discomfort 
in the medial and anterior aspect of his right foot.  The 
Board notes that the record contains a treatment record from 
July 1999 that shows the veteran was treated for pain and 
swelling of the right great toe and an x-ray was ordered.  
That x-ray showed early or minimal degenerative joint changes 
of the first metacarpal phalangeal joint and tiny metallic 
foreign bodies in the right foot.  

The veteran has not been provided with an orthopedic 
examination of the right foot to determine whether he has 
arthritis in the right foot that is due to the shrapnel wound 
and retained foreign bodies.  The Board finds that such an 
examination is necessary to consider all manifestations of 
the residuals of the shrapnel wound to the veteran's right 
foot.  Thus on remand, the RO should schedule the veteran for 
a VA orthopedic examination for his right foot.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request any 
available clinical/in-patient records for 
treatment of the veteran for any skin 
disorder, while he was an in-patient at the 
249th General Hospital between August 27, 
1969 and September 19, 1969.  Associate all 
requests and records received with the 
claims file.  If records are unavailable 
from any sources, a negative reply is 
requested.

2.  The veteran should be scheduled for a 
VA orthopedic examination of his right 
foot.  The claims file should be provided 
to the examiner for review in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims file 
was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the impairment caused by the 
shrapnel wound the veteran sustained to the 
right foot in service.  The examiner should 
determine the limitation of motion, if any, 
of the veteran's right foot and discuss 
whether there is pain on movement, 
swelling, tenderness, deformity or atrophy 
of disuse.  The examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity. The examiner is 
specifically directed to the July 1999 
treatment record and x-ray report in the 
claims folder.  If the examiner concludes 
there is no orthopedic impairment of the 
right foot due to the veteran's shrapnel 
wound, that should be so indicated.  

3.  Then, after ensuring the VA 
examination report is complete, and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate 
the claims.  If such action does not 
resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


